Citation Nr: 0937910	
Decision Date: 10/06/09    Archive Date: 10/14/09

DOCKET NO.  08-14 104	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a previously denied claim of entitlement to service 
connection for bilateral knee disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Navy 
from January 1974 to January 1978.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of an August 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia.

Procedural history

In March 1978, the Veteran filed a claim of entitlement to 
service connection for bilateral knee disabilities.  He 
subsequently failed to appear for a scheduled VA examination.  
His claim was dismissed by the RO in July 1978.  See 
38 C.F.R. § 3.158 (2008).  

In March 1998, the Veteran again filed a claim of entitlement 
to service connection for bilateral knee disabilities.  His 
claim was denied by the RO in a February 2000 rating 
decision.  He did not appeal that decision.  

In July 2004, the RO declined to reopen the previously denied 
claim of entitlement to service connection for bilateral knee 
disabilities.  The Veteran filed a notice of disagreement 
(NOD) dated August 2004.  The Veteran's claim was 
subsequently denied in an October 2005 statement of the case 
(SOC).  The Veteran failed to perfect an appeal with the 
timely submission of a substantive appeal.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.200, 
20.302 (2008).

In February 2006, the RO received the Veteran's untimely 
substantive appeal, which it treated as a claim to reopen.  
In the August 2006 rating decision, the RO declined to reopen 
the previously denied bilateral knee claim.  The Veteran 
disagreed with that decision, and he perfected an appeal by 
filing a timely substantive appeal [VA Form 9] in March 2008.

In September 2008, the Veteran presented sworn testimony 
during a personal hearing in Washington, D.C. which was 
chaired by the undersigned Veterans Law Judge.  A transcript 
of the hearing has been associated with the Veteran's VA 
claims folder.  


FINDINGS OF FACT

1.  In an unappealed July 2004 rating decision, the RO denied 
the Veteran's claim of entitlement to service connection for 
bilateral knee disabilities.

2.  Evidence submitted since the July 2004 rating decision is 
cumulative or redundant of the evidence of record at the time 
of the prior final denial of the claim sought to be reopened, 
and does not raise a reasonable possibility of substantiating 
the claim.


CONCLUSIONS OF LAW

1.  The July 2004 rating decision denying service connection 
for bilateral knee disabilities is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2008).

2.  Since the July 2004 rating decision, new and material 
evidence has not been received, and the claim of entitlement 
to service connection for bilateral knee disabilities is not 
reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks to reopen a previously denied claim of 
entitlement to service connection for bilateral knee 
disabilities.  Implicit in his claim is the contention that 
new and material evidence which is sufficient to reopen the 
previously-denied claim has been received.
The Board will discuss certain preliminary matters.  The 
issue on appeal will then be analyzed and a decision 
rendered.

The Veterans Claims Assistance Act of 2000

The Board has given consideration to the Veterans Claims 
Assistance Act of 2000 (VCAA).  The VCAA includes an enhanced 
duty on the part of VA to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  The VCAA also redefines the obligations of 
VA with respect to its statutory duty to assist claimants in 
the development of their claims.  See 
38 U.S.C.A. §§ 5103, 5103A (West 2002).

For a claim to reopen, such as the instant case, the VCAA 
appears to have left intact the requirement that a veteran 
must first present new and material evidence in order to 
reopen a previously and finally denied claim under 38 
U.S.C.A. § 5108 before the Board may determine whether the 
duty to assist is fulfilled and proceed to evaluate the 
merits of that claim.  It is specifically noted that nothing 
in the VCAA shall be construed to require VA to reopen a 
claim that has been disallowed except when new and material 
evidence is presented or secured, as described in 
38 U.S.C.A. § 5108.  See 38 U.S.C.A. § 5103A(f) (West 2002).

Once the claim is reopened, the VCAA provides that VA shall 
make reasonable efforts to assist a claimant in obtaining 
evidence necessary to substantiate a veteran's claim for 
benefits under a law administered by the Secretary, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A (West 
2002).

Therefore, the VCAA duty to notify does not apply to the 
issue on appeal; the standard of review and duty to assist do 
not apply to the claim unless it is reopened.  See Holliday 
v. Principi, 14 Vet. App. 280 (2000) [the Board must make a 
determination as to the applicability of the various 
provisions of the VCAA to a particular claim].


Notice

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information and any 
medical or lay evidence not previously provided to VA that is 
necessary to substantiate the claim.  As part of the notice, 
VA is to specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  
See 38 U.S.C.A. § 5103 (West 2002); see also Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) [a letter from VA to an 
appellant describing evidence potentially helpful to the 
appellant but not mentioning who is responsible for obtaining 
such evidence did not meet the standard erected by the VCAA].  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United 
States Court of Appeals for Veterans Claims (the Court) 
specifically addressed VCAA notice requirements in the 
context of a veteran's request to reopen a previously and 
finally denied claim. The Court found that VA must notify a 
claimant of the evidence and information that is necessary to 
reopen the claim, and must provide notice that describes what 
evidence would be necessary to substantiate the element or 
elements required to establish service connection that were 
not found in the previous denial.

After careful review, the Board has concluded that the notice 
requirements of the VCAA have been satisfied with respect to 
the issue on appeal.  

The Board observes that the Veteran was informed of the 
evidentiary requirements for service connection in a letter 
dated March 2006, including evidence of "an injury in 
military service or a disease that began in or was made worse 
during military service, or there was an event in service 
that caused an injury or disease; a current physical or 
mental disability shown by medical evidence; and a 
relationship between your disability and an injury, disease, 
or event in military service."  

With respect to notice to the Veteran regarding new and 
material evidence, the March 2006 VCAA letter stated, "[t]o 
qualify as new, the evidence must be in existence and be 
submitted to the VA for the first time...In order to be 
considered material, the additional existing evidence must 
pertain to the reason your claim was previously denied...New 
and material evidence must raise a reasonable possibility of 
substantiating your claim.  The evidence cannot simply be 
repetitive or cumulative of the evidence we had when we 
previously denied your claim."  The letter thereby notified 
the Veteran that evidence sufficient to reopen his previously 
denied claim must be "new and material," closely mirroring 
the regulatory language of 38 C.F.R. § 3.156(a).  Moreover, 
the March 2006 letter informed the Veteran as to the reason 
his claim was previously denied:  "[y]our claim was 
previously denied because the condition was not shown to be 
related to your military service.  The evidence you submit 
must relate to this fact."  As such, the Veteran was 
adequately advised of the basis for the previous denial and 
of what evidence would be new and material to reopen the 
claim.  See Kent, supra.

Crucially, the RO informed the Veteran of VA's duty to assist 
him in the development of his claim in the March 2006 VCAA 
letter.  The letter stated that VA would assist the Veteran 
in obtaining relevant records from the military, the VA, or 
any Federal agency.  With respect to records from private 
doctors and hospitals, the VCAA letter informed the Veteran 
that VA would make reasonable efforts to request such 
records.

The VCAA letter emphasized:  "If the evidence is not in your 
possession, you must give us enough information about the 
evidence so that we can request it from the person or agency 
that has it.  If the holder of the evidence declines to give 
it to us, asks for a fee to provide it, or VA otherwise 
cannot get the evidence, we will notify you.  It is your 
responsibility to make sure we receive all requested records 
that are not in the possession of a Federal department or 
agency."  [Emphasis as in the original].

The March 2006 VCAA letter specifically requested:  "If 
there is any other evidence or information that you think 
will support your claim, please let us know.  If you have any 
evidence in your possession that pertains to your claim, 
please send it to us."  This complies with the "give us 
everything you've got" provision formerly contained in 38 
C.F.R. § 3.159(b) in that it informed the Veteran that he 
could submit or identify evidence other than what was 
specifically requested by the RO.  [The Board observes that 
38 C.F.R. § 3.159 was recently revised, effective as of May 
30, 2008.  See 73 Fed. Reg. 23,353-23,356 (April 30, 2008).  
The final rule removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.]  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the Court 
observed that each claim of entitlement to service connection 
consists of five elements:  (1) veteran status [not at issue 
here]; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date.  Because each service 
connection claim is comprised of five elements, the Court 
further held that the notice requirements of section 5103(a) 
apply generally to all five elements of each claim.  
Therefore, upon receipt of an application for a service 
connection claim, section 5103(a) and section 3.159(b) 
require VA to review the information and the evidence 
presented with the claim and to provide the claimant with 
notice of what information and evidence not previously 
provided, if any, will assist in substantiating, or is 
necessary to substantiate, the elements of the claim as 
reasonably contemplated by the application.  This includes 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.

The Veteran was provided specific Dingess notice in the March 
2006 VCAA letter.  The letter detailed the evidence 
considered in determining a disability rating, including 
"nature and symptoms of the condition; severity and duration 
of the symptoms; and impact of the condition and symptoms on 
employment."  The Veteran was also advised in the letter as 
to examples of evidence that would be pertinent to a 
disability rating, such as on-going treatment records, recent 
Social Security determinations, statements from employers as 
to job performance and time lost due to service-connected 
disabilities, and witness statements.  

With respect to effective date, the March 2006 letter 
instructed the Veteran that two factors were relevant in 
determining effective dates of an increased rating claim:  
when the claim was received and when the evidence "shows a 
level of disability that supports a certain rating under the 
rating schedule."  The Veteran was also advised in the 
letter as to examples of evidence that would be pertinent to 
an effective date determination, such as information about 
continuous treatment or when treatment began, service medical 
records the veteran may not have submitted, and reports of 
treatment while attending training in the Guard or Reserve. 

Accordingly, the Veteran received proper notice as to 
disability rating and effective date pursuant to the Court's 
decision in Dingess.  Moreover, because the Board concludes 
below that the Veteran's claim remains denied, any questions 
as to the appropriate disability rating or effective date to 
be assigned continue to be moot.

Given that there is no indication that there exists any 
evidence which could be obtained to affect the outcome of 
this case, no further VCAA notice is necessary.  See Dela 
Cruz v. Principi, 15 Vet. App. 143, 149 (2001) [VCAA notice 
not required where there is no reasonable possibility that 
additional development will aid the veteran].

Duty to assist

As alluded to above, under the VCAA, VA's statutory duty to 
assist a claimant in the development of a previously finally 
denied claim does not attach until the claim has been 
reopened based on the submission of new and material 
evidence.  Once a claim is reopened, the VCAA provides that 
VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for benefits under a law administered by VA, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  See 38 U.S.C.A. 
§ 5103A (West 2002).

In short, the Board concludes that the provisions of the VCAA 
have been complied with to the extent required under the 
circumstances presented in this case.
The Board additionally observes that all appropriate due 
process concerns have been satisfied.  See 38 C.F.R. § 3.103 
(2008).  The Veteran has retained the services of a 
representative and, as indicated above, he testified at a 
personal hearing before the undersigned Veterans Law Judge.  

Accordingly, the Board will proceed to a decision as to the 
issue on appeal.

Relevant law and regulations

Service connection - in general

Generally, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  See 38 U.S.C.A. §§ 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2008).

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  See 38 C.F.R. § 3.303(a) 
(2008).

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  

Finality/new and material evidence

In general, VA rating decisions that are not timely appealed 
are final.  
See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 20.1103 
(2008).  Pursuant to 38 U.S.C.A. § 5108, a finally disallowed 
claim may be reopened when new and material evidence is 
presented or secured with respect to that claim.

The definition of material evidence was revised in August 
2001 to require that the newly submitted evidence relate to 
an unestablished fact necessary to substantiate the claim and 
present the reasonable possibility of substantiating the 
claim.  
See 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 2001) [codified at 
38 C.F.R. § 3.156 (2008)].  This change in the law pertains 
only to claims filed on or after August 29, 2001.  Because 
the Veteran's claim to reopen was initiated in February 2006, 
the claim will be adjudicated by applying the revised section 
3.156, set out in the paragraph immediately following.  

New evidence is defined as evidence not previously submitted 
to agency decision-makers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  See 38 
C.F.R. § 3.156(a) (2008).

An adjudicator must follow a two-step process in evaluating a 
previously denied claim.  First, the adjudicator must 
determine whether the evidence added to the record since the 
last final decision is new and material.  If new and material 
evidence is presented or secured with respect to a claim that 
has been finally denied, the claim will be reopened and 
decided upon the merits.  Once it has been determined that a 
claimant has produced new and material evidence, the 
adjudicator must evaluate the merits of the claim in light of 
all the evidence, both new and old, after ensuring that the 
VA's statutory duty to assist the appellant in the 
development of his claim has been fulfilled.  See 38 U.S.C.A. 
§ 5108 (West 2002); Elkins v. West, 12 Vet. App. 209 (1999); 
Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).

There must be new and material evidence as to each and every 
aspect of the claim that was lacking at the time of the final 
denial in order for there to be new and material evidence to 
reopen the claim.  See Evans v. Brown, 9 Vet. App. 273 
(1996).




	(CONTINUED ON NEXT PAGE)


Factual background

The "old" evidence

When the Veteran's claim of entitlement to service connection 
for bilateral knee disabilities was denied by the RO in July 
2004, the following pertinent evidence was of record.

The Veteran's service treatment records documented his 
numerous complaints of bilateral knee pain.  See, e.g., 
service treatment records dated June 1974, April 1975, March 
1976, and June 1977.  A June 1974 X-ray of the left knee 
revealed a normal left knee.  A March 1976 X-ray of the right 
knee revealed nontraumatic effusion; etiology of the effusion 
was noted as unknown.  Service treatment records dated in 
April 1975 and June 1977 documented diagnoses of 
chrondromalacia of the right and left knees.  

The Veteran's January 1978 separation examination report was 
absent any indication of impairment in either knee.  

There were no pertinent medical records for approximately a 
decade after the Veteran left naval service.  Treatment 
records from the Virginia Department of Corrections 
documented the Veteran's complaints of swelling in the right 
knee in February 1987 and effusion in the left knee in March 
1987.  The Veteran was diagnosed with osteoarthritis of the 
left knee in June 1987.  

VA treatment records dated in December 2000 show that the 
Veteran had past surgeries on his knees, including 
arthroscopic and open surgery at the Medical College of 
Virginia in 1988.  VA magnetic resonance imaging (MRI) 
conducted in May 2000 revealed damage to the meniscus and the 
anterior cruciate ligament (ACL) with chondromalacia and 
moderate degenerative joint disease (DJD).  

A VA examination in November 2002 documented the Veteran's 
statements that he had experienced pain in his bilateral 
knees since his discharge from military service.  The VA 
examiner diagnosed him with degenerative arthritis of both 
knees.  This diagnosis was confirmed during a subsequent VA 
examination in June 2004.

Also of record were statements of the Veteran to the effect 
that he currently suffers from disabilities of the bilateral 
knees which he incurred during his military service and which 
continued thereafter.  Specifically, he contended that he 
developed knee disabilities as a result of banging his knees 
on a ladder during his naval service aboard the U.S.S. 
TRENTON.   

The July 2004 rating decision

In its July 2004 rating decision, the RO declined to reopen 
the Veteran's claim of entitlement to service connection for 
bilateral knee disabilities because the "evidence does not 
provide a link or nexus between the diagnosis of degenerative 
arthritis affecting either your right or left knee and your 
active military service which ended in 1978."  The Veteran 
was informed of the July 2004 rating decision and of his 
appeal rights by letter from the RO dated July 2004.  The 
Veteran filed a NOD, and the RO issued a SOC.  The Veteran 
failed to perfect an appeal of the issue with the timely 
submission of a substantive appeal, and the decision became 
final.

In February 2006, the RO received the Veteran's untimely 
substantive appeal, which was treated as a claim to reopen 
the previously denied claim of entitlement to service 
connection for bilateral knee disabilities.  After the RO 
declined to reopen the Veteran's previously denied claim 
based upon his failure to submit new and material evidence, 
this appeal followed.  

The evidence which has been added to the record since the 
July 2004 rating decision will be discussed in the Board's 
analysis, below.

Analysis

The unappealed July 2004 RO denial of the Veteran's claim is 
final. See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.1103 (2008).  As explained above, the Veteran's 
claim for service connection may only be reopened if he 
submits new and material evidence.  See 38 U.S.C.A. § 5108 
(West 2002); 38 C.F.R. § 3.156 (2001).  

At the time of the last final denial in July 2004, the 
Veteran's in-service complaints of pain in his bilateral 
knees were documented in his service treatment records.  
Additionally, the medical evidence of record demonstrated a 
current diagnosis of degenerative arthritis of the bilateral 
knees.  See, e.g., the November 2004 VA examination report.  
Therefore, the RO's July 2004 denial was predicated upon a 
deficiency as to Hickson element (3), a link between the 
current disabilities and the Veteran's naval service.  
Therefore, the Board's inquiry will be directed to the 
question of whether any additionally received evidence (i.e., 
after July 2004) bears directly and substantially upon the 
specific matters under consideration, namely the element that 
was previously lacking, medical nexus.  

The newly added evidence, in pertinent part, consists of 
recent VA treatment records [dated from 2004 to 2008] and 
statements of the Veteran.  

The recent VA treatment records document continuing diagnoses 
of degenerative arthritis in the bilateral knees.  See, e.g., 
the VA treatment record dated October 2006; VA orthopedic 
consultation note dated March 2008.  However, the existence 
of a bilateral knee disability was known at the time of the 
July 2004 RO rating decision.  Therefore, although these 
subsequently added VA treatment records are new, such 
evidence is not material.  See Cornele v. Brown, 6 Vet. App. 
59, 62 (1993); Mintz v. Brown, 6 Vet. App. 277, 280 (1994) 
[medical evidence that merely documents continued complaints, 
without addressing the crucial matter of medical nexus, does 
not constitute new and material evidence]. 

Also added to the record are statements of the Veteran, 
contained in his December 2006 NOD and his March 2008 Form 9 
as well as in his personal testimony before the Board in 
September 2008.  In these statements, the Veteran essentially 
reiterated his contention that he injured his knees due to 
banging them on ladders during his naval service aboard the 
U.S.S. TRENTON.  The Veteran's recent statements to this 
effect are cumulative and redundant of the statements and 
evidence of record at the time of the July 2004 rating 
decision.  Accordingly, such evidence is not new.  See Reid 
v. Derwinski, 2 Vet App. 312, 315 (1992). 

Additionally received evidence also includes multiple 
treatment records in which the Veteran's treating physicians 
have documented the Veteran's reports that he has suffered 
from a thirty-four year history of pain in both knees.  See 
the VA orthopedic consultation dated March 2008 and July 
2003.  This evidence, although new, is repetitive of evidence 
which was already in the claims folder, namely the Veteran's 
statements that he had knee problems continually after 
service.  See Reid, supra.

The fact that such reports have been made part of medical 
records does not alter this.  See LeShore v. Brown, 8 Vet. 
App. 406, 409 (1995) ["a bare transcription of a lay history 
is not transformed into 'competent medical evidence' merely 
because the transcriber happens to be a medical 
professional"]; see also Godfrey v. Brown, 8 Vet. App. 113, 
121 (1995).  

It is clear that the various VA health care providers have 
not rendered any opinions as to the issue of medical nexus.  
[Such opinions, if favorable to the Veteran, would have 
constituted new and material evidence.]  Accordingly, there 
has been added to the record no competent medical evidence 
that relates the Veteran's currently diagnosed bilateral knee 
disabilities to his naval service.  See Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000) [a veteran seeking 
disability benefits must establish a connection between the 
veteran's service and the claimed disability].  The evidence 
which has been added to the claims folder since July 2004 is 
cumulative and redundant of evidence which was in the file 
prior to that time.  

The additional evidence does not raise a reasonable 
possibility of substantiating the claim.  As such, new and 
material evidence has not been received pursuant to 38 C.F.R. 
§ 3.156(a), and the claim of entitlement to service 
connection for bilateral knee disabilities cannot be 
reopened.  The benefits sought on appeal remain denied.



Additional comments

As was discussed above, VA's duty to assist does not attach 
until a claim is reopened. 

The Board views its discussion above as sufficient to inform 
the Veteran of the element necessary to reopen his claim 
should he desire to do so in the future. 
See Graves v. Brown, 8 Vet. App. 522, 524 (1996). In 
particular, it is incumbent upon him to submit to VA 
competent medical opinion evidence which specifically serves 
to link his knee disabilities to his naval service.  See 
Boyer, supra; see also Voerth v. West, 13 Vet. App. 117, 120-
1 (1999) [there must be medical evidence on file 
demonstrating a relationship between the veteran's current 
disability and the claimed continuous symptomatology].


ORDER

New and material evidence has not been received sufficient to 
reopen the claim of entitlement to service connection for 
bilateral knee disabilities.  The benefits sought on appeal 
remain denied.



____________________________________________
Barry F. Bohan
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


